Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Harding on 02/23/2021.

The application has been amended as follows: 
Cancel claims 8 and 10. Make claim 9 depend off of claim 1.

Claim 1 (at the end): 
… wherein the COG of the hood is over the pivot; and
wherein the counterbalance mechanism provides an opening assist between the counterbalanced portion of the angular pivot range from a fully closed position to the position wherein the COG of the hood is over the pivot that reduces force along the angular pivot range required from a user to translate the hood from a fully closed position to the position wherein the COG of the hood is over the pivot.
Claim 9: … “from the fully closed position”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While adding a counterbalance to an objectively heavy hood is commonplace within and outside of the art, having a hood that tilts behind the pivot is unusual (implicitly claimed) and further adding an additional force in the opposite direction of the counterbalance is non-obvious in view of the prior art within the claimed grilling apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AARON H HEYAMOTO/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762